 Case 2:18-cr-00394-SJF Document 20 Filed 11/08/18 Page 1 of 2 PageID #: 110




                                       U.S. Department of Justice

                                      United States Attorney
                                      Eastern District of New York

BTR                                   610 P'ederal Plaza
                                      Central Islip, New York I 1722-4454
F.    #2012R01500

                                      November B, 2OL8
Via    ECF and   Enail
David M. Siegal, Esq.
Mintz, Levin, Cohn, Ferris,
Glovsky and Popeo, P.C.
666 Third Avenue
New    York, NY 10017
                 United States v. John Drago
                 Docket No. 18 CR 394(SJF)
Counsel,
          This letter provides, pursuant to your continuing
requests and letter of October 23, 201,8, additional discovery
pursuant to Rule 1,6 of the Federal- Rules of Criminal
Procedure. The items are addressed seriatim. Please be
advised that:
          Pursuant to your request, electronic copies of
documents seized during the search of your client's business,
Kayla Check Cashing, were completed today by an outside
contractor at the government'S expense. These recordS consist
of approximately nine boxes of documents you selected from the
search documents in the government'S posSeSSion. The computer
disks will be forwarded to you under separate cover upon
receipt. The remaining documents seized during the search
remain available for your examination and copying.
          you further requested a copy of the reLurn filed by
the agent with the inventorY of items seized. The inventorY
has been previouslY suPPlied and as indicated the search
warrant of Kayla and related documents are public record. In
Re Search Warrant: Ka yla Check Cashi  Corp., 13 - 04 07M (WW) .
A copy of the return obtained from the court f il-e is enclosed.
 Case 2:18-cr-00394-SJF Document 20 Filed 11/08/18 Page 2 of 2 PageID #: 111

                                                                               2



          Your requests for transcripts of the plea mj-nutes of
Kayla Check Cashing customers, known t.o the prosecution team
to have been prosecuted for tax offenses is noted. The
government is aware of i-t's duties pursuant to Brady, Gigli-o
and Jenks and will respond when appropriate.
          Regarding your request for copies of audits of Kayla
by the Internal Revenue Service we have provided copies of IRS
administrative reports, provided to the prosecution team, they
were scanned and made part of the electronj-c copies being
provided under separate cover. You have previously indicated
you would provide copies of audit reports of Kayla's anti-
money laundering program by New York State and the IRS. The
government has not received any documents from the defense. We
renew our request for such reports.
              In Re Search Warrant: Black Samsunq Galaxy 59 Mobile
Phone,   1B   MJ 713 (AKT) has been ordered unsealed and should be
available through the Court Clerk as         a   public record.
        As to you requesL for the return of aII compuLer
records, please note t.hat a complete copy of Kayla' hard drive
was returned to the defendant, pursuant to prior counsel-s
request in January 2015.
          If you     have any further questions, the agents and I
are avai]able to     meet with you and your client to review the
evi-dence.

                                       Respectfully submitted,
                                       RICHARD             HUE
                                          ited     ates    torney

                                  By
                                       BURTON T. RY        ,JR.
                                       AssisLant U-        Atto     ey
                                       (631) 7ts-78s3


Enclosure
cc: Cterk of the Court. (SJF) (w/o enclosures)
